I do not agree to the statement of the case as made. I do not think there is any testimony tending to show that the girl, Zollie Jones, was unfriendly to the State. I do not think the testimony authorizes a conclusion that appellant offered Miss Watson any money or present, or tried to get her to leave the State. It is true, Zollie Jones gave testimony so tending, but Miss Watson and appellant both emphatically deny such testimony, and there *Page 30 
is nothing in the record tending to show that she was specially friendly to appellant. She was a State's witness. There is nothing in the record to show that appellant tried to marry Zollie Jones to prevent her testifying further than the questions propounded by the State; in fact, the father, mother, appellant and Mr. Moore positively deny such fact, and there is no testimony to show such fact further than the testimony introduced to impeach Mr. Jones, outside of the questions propounded. I think there are several bills that present error, especially the ones complaining of the cross-examination of appellant, and the remarks of the district attorney on this testimony after it had been excluded. I had never read this record until Monday of this week, and do not wish to delay the opinion being handed down, but will write my views in full before the mandate is issued.